GRAVES, Presiding Judge.
This is an appeal from an order of the district court of Jim Wells County denying the relator to be released on bond.
This is a companion case to that of Ex parte Mario Sapet, No. 26,160 this day decided, (Page 105, this volume), 253 S.W. (2d) 51, and charges the murder of Jacob S. Floyd, Jr., as well as a conspiracy to murder Jacob S. Floyd, Sr., but thereby caused the death of Jacob S. Floyd, Jr., in the City of Alice in Jim Wells County, Texas.
There is testimony in the record showing that the relator was cognizant of the fact that Jacob S. Floyd, Sr., was to be murdered, and that just prior to the time of the killing he had a conversation with the said Jacob S. Floyd, Sr., in which he admitted, among other things, that he was engaged in this enterprise and had a certain part therein. There is also evidence in the record that he was not present at the scene or nearby at the time this offense was committed.
Under the circumstances, we are of the opinion that he is *93entitled to bond awaiting his trial upon the indictment thereunder.
Therefore, the judgment of the court denying bond is reversed, and the relator is ordered released on bail in the sum of $15,000.00, conditioned as provided by law.